U. S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission File Number: 000-51443 RAPTOR NETWORKS TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Colorado 84-1573852 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1508 South Grand Santa Ana, California 92705 (Address of Principal Executive Offices) (714) 380-6659 (registrant’s telephone number) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of regulation S-T (paragraph 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerate filero Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of November 10, 2010, there were 88,080,979 shares of the issuer’s common stock, $0.001 par value, outstanding. PART I - FINANCIAL INFORMATION Page Item 1.Financial Statements Consolidated Balance Sheets as of September 30, 2010 (unaudited) and December 31, 2009 (audited) F-1 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2010 and 2009 (unaudited) F-2 Consolidated Statement of Stockholders’ Deficit for the Nine Months Ended September 30, 2010 (unaudited) F-3 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 (unaudited) F-4 Notes to Consolidated Financial Statements (unaudited) F-5 Item 2.Management’s Discussion and Analysis or Plan of Operation 1 Item 4T.Controls and Procedures 13 PART II - OTHER INFORMATION Item 1.Legal Proceedings 14 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3.Defaults Upon Senior Securities 14 Item 4.Submission of Matters to a Vote of Security Holders 14 Item 5.Other Information 14 Item 6.Exhibits 15 Signatures 16 Exhibits Filed with this Report on Form 10-Q 17 RAPTOR NETWORKS TECHNOLOGY, INC. CONSOLIDATED BALANCE SHEETS September 30, 2010 December 31, 2009 (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net of allowance of $0 at September 30, 2010 and December 31, 2009 Inventories, net Prepaid interest License fees Other current assets Total current assets PROPERTY AND EQUIPMENT, NET OTHER ASSETS Debt issuance costs, net - Deposits TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued interest payable Current portion of legal settlement payable Deferred revenue Accrued liabilities Detachable warrant liabilities Conversion option liabilities Senior convertible notes payable, net of debt discount of $81,644 and $1,673,367 at September 30, 2010 and December 31, 2009, respectively Total current liabilities LEGAL SETTLEMENT PAYABLE, NET OF CURRENT PORTION TOTAL LIABILITIES Commitments and contingencies - - STOCKHOLDERS' DEFICIT Preferred stock, no par value; 5,000,000 shares authorized;no shares issued and outstanding - - Common stock, $.001 par; 200,000,000 shares authorized; 86,919,479 and 85,922,744 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. F-1 RAPTOR NETWORKS TECHNOLOGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended September 30 For theNine Months Ended September 30 REVENUE, NET $ COST OF SALES GROSS PROFIT OPERATING EXPENSES Salaries and salary-related costs Research and development Selling, general and administrative Total operating expenses Income (loss) from operations ) ) ) OTHER INCOME (EXPENSE) Interest income 1 4 5 21 Change in fair value of conversion option and warrant liabilities ) Amortization of discount on convertible debt ) Interest expense ) Miscellaneous income - - - Total other income (expense) ) ) Income (loss) before income taxes ) ) Income taxes - NET INCOME (LOSS) $ $ $ ) $ ) Income (loss) per share - basic $ $ $ ) $ ) Weighted average number of shares outstanding - basic Income (loss) per share - diluted $ $ $ ) $ ) Weighted average number of shares outstanding - diluted The accompanying notes are an integral part of these consolidated financial statements. F-2 RAPTOR NETWORKS TECHNOLOGY, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS’ DEFICIT For the Nine Months Ended September 30, 2010 (Unaudited) Additional Total Common Stock Paid-in Accumulated Stockholders' Shares Amount Capital Deficit Deficit Balance, January 1, 2010 $ $ $ ) $ ) Common stock issued for conversion of note payable - Reduction of conversion option liability upon conversion of note payable,net - - - Common stock issued for services - Stock-based compensation - - - Net loss - - - ) ) Balance, September 30, 2010 $ $ $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. F-3 RAPTOR NETWORKS TECHNOLOGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation Amortization of discount on convertible debt and debt issuance costs Stock-based compensation Common stock issued for services - Change in fair value of conversion option and warrant liabilities ) Change in inventory reserve Changes in operating assets and liabilities: Accounts receivable ) ) Inventories Prepaid expenses and other assets Accounts payable and accrued liabilities Deferred revenue ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Net proceeds from issuance of note payable - Net increase (decrease) in cash and cash equivalents ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for interest $ $
